NO. 12-14-00183-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

JOSEPH ANTHONY POPE,                                        §   APPEAL FROM THE 114TH
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                    §   SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant pleaded guilty to possession of a controlled substance. The trial court assessed
his punishment at confinement for two years in a state jail facility.
         We have received the clerk’s record, which includes the trial court’s certification
showing that Appellant waived his right to appeal. See TEX. R. APP. P. 25.2(d). The clerk’s
record also includes a copy of the written waiver of Appellant’s right to appeal, which is signed
by Appellant and his counsel.
         On July 23, 2014, this court notified Appellant that the clerk’s record indicates he has
waived his right to appeal. Appellant was further notified that the appeal would be dismissed
unless, on or before August 4, 2014, the information in this appeal is amended to show this
court’s jurisdiction. The deadline for amendment has now passed, and Appellant has neither
shown the jurisdiction of this court nor otherwise responded to this court’s notice. Accordingly,
the appeal is dismissed for want of jurisdiction.
Opinion delivered August 6, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 6, 2014


                                         NO. 12-14-00183-CR


                                    JOSEPH ANTHONY POPE,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-0300-14)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.